                                                                       Case 4:20-cv-07331-JSW Document 31-3 Filed 10/23/20 Page 1 of 6



                                                                   1   MCDERMOTT WILL & EMERY LLP
                                                                       Paul W. Hughes (Pro Hac Vice pending)
                                                                   2   phughes@mwe.com
                                                                       Sarah P. Hogarth (Pro Hac Vice to be filed)
                                                                   3   500 North Capitol Street NW
                                                                       Washington, DC 20001
                                                                   4
                                                                       (202) 756-8000
                                                                   5   William G. Gaede, III (136184)
                                                                       wgaede@mwe.com
                                                                   6   415 Mission Street, Suite 5600
                                                                       San Francisco, CA 94105
                                                                   7   (650) 815-7400
                                                                   8   Attorneys for Plaintiffs
                                                                   9                       IN THE UNITED STATES DISTRICT COURT
                                                                  10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                                    OAKLAND DIVISION
                                                                  11
M C D ERMOTT W ILL & E MERY LLP




                                                                  12   CHAMBER OF COMMERCE OF THE                        Case No. 20-CV-7331-JSW
                                                                       UNITED STATES OF AMERICA;
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13   NATIONAL ASSOCIATION OF                           DECLARATION OF KATHERINE
                                                                       MANUFACTURERS; BAY AREA                           CARREAU IN SUPPORT OF PLAIN-
                                                                  14   COUNCIL; NATIONAL RETAIL                          TIFFS’ MOTION FOR PRELIMI-
                                                                       FEDERATION; AMERICAN                              NARY INJUNCTION TO STAY
                                                                  15   ASSOCIATION OF INTERNATIONAL                      AGENCY ACTION OR FOR PAR-
                                                                       HEALTHCARE RECRUITMENT;                           TIAL SUMMARY JUDGMENT
                                                                  16   PRESIDENTS’ ALLIANCE ON HIGHER
                                                                       EDUCATION AND IMMIGRATION;
                                                                  17   CALIFORNIA INSTITUTE OF
                                                                       TECHNOLOGY; CORNELL UNIVERSITY;
                                                                  18   THE BOARD OF TRUSTEES OF THE
                                                                       LELAND STANFORD JUNIOR
                                                                  19   UNIVERSITY; UNIVERSITY OF
                                                                       SOUTHERN CALIFORNIA; UNIVERSITY
                                                                  20   OF ROCHESTER; UNIVERSITY OF UTAH;
                                                                       and ARUP LABORATORIES,
                                                                  21
                                                                                          Plaintiffs,
                                                                  22
                                                                              v.
                                                                  23
                                                                       UNITED STATES DEPARTMENT
                                                                  24   OF HOMELAND SECURITY;
                                                                       UNITED STATES DEPARTMENT
                                                                  25   OF LABOR; CHAD F. WOLF,
                                                                       in his official capacity as Acting Secretary of
                                                                  26   Homeland Security; and EUGENE SCALIA,
                                                                       in his official capacity as Secretary of Labor,
                                                                  27
                                                                                          Defendants.
                                                                  28
                                                                                                                                          CARREAU DECLARATION
                                                                                                                                          (NO. 4:20-CV-7331-JSW)
                                                                        Case 4:20-cv-07331-JSW Document 31-3 Filed 10/23/20 Page 2 of 6



                                                                   1          I, Katherine Carreau, declare as follows:
                                                                   2          1.      I am Associate General Counsel at the University of Utah. The University of Utah
                                                                   3   is a plaintiff in this action, and it is a member of Plaintiff Presidents’ Alliance on Higher Education
                                                                   4   and Immigration. I make this declaration based on my own personal knowledge and if called as a
                                                                   5   witness could and would testify competently thereto.
                                                                   6          2.      Founded in 1850, the University of Utah serves over 31,000 students from across
                                                                   7   the U.S. and the world. The University of Utah has 17 colleges and schools, nearly 100 departments,
                                                                   8   more than 72 undergraduate majors, 90 graduate majors, and 500 student organizations.
                                                                   9   The University of Utah is the only academic medical center in the Mountain West. The University’s
                                                                  10   health care system has more than 1,400 board-certified physicians, more than 5,000 health care
                                                                  11   professional and staff, five hospitals, and twelve community clinics across the state of Utah.
M C D ERMOTT W ILL & E MERY LLP




                                                                  12          3.      ARUP Laboratories is a national nonprofit clinical and anatomic reference labora-
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13   tory. ARUP Laboratories is an enterprise of the University of Utah and its Department of Pathology.
                                                                  14   It is a CAP-, ISO 15189-, and CLIA-certified diagnostic lab with more than 35 years of experience,
                                                                  15   employing approximately 4,000 individuals. ARUP Laboratories is on the front lines of providing
                                                                  16   Covid-19 test results in the State of Utah and nationally.
                                                                  17          4.      The University of Utah and ARUP Laboratories, employ approximately 350 highly
                                                                  18   skilled workers on H-1B visas to fill critical roles across various functions. Some serve as foreign
                                                                  19   language instructors, giving students valuable access to a native speaker. Some are skilled in com-
                                                                  20   puter occupations, serving as computer research scientists, computer science instructors, or data
                                                                  21   architects supporting the University’s infrastructure. Some meet critical medical needs, made even
                                                                  22   more important by the COVID-19 pandemic, filling roles as physicians at hospitals and medical
                                                                  23   clinics, medical scientist postdoctoral fellows, or medical laboratory professionals.
                                                                  24                                        Impacts of the DOL Rule
                                                                  25          5.      Unless enjoined, the DOL Rule will result in substantial irreparable harm to the
                                                                  26   University of Utah and ARUP Laboratories.
                                                                  27          6.      I understand that the DOL Rule, which took immediate effect, drastically raises the
                                                                  28   minimum wage that the University of Utah must pay certain H-1B employees to levels far out of
                                                                                                                                                      CARREAU DECLARATION
                                                                                                                        -1-                           (NO. 4:20-CV-7331-JSW)
                                                                        Case 4:20-cv-07331-JSW Document 31-3 Filed 10/23/20 Page 3 of 6



                                                                   1   line with the prevailing wage and the actual wages the University pays. As part of the temporary
                                                                   2   labor condition application process when hiring a new H-1B employee or renewing an existing H-
                                                                   3   1B employee’s visa, the University must certify to DOL that it will pay the H-1B employee the
                                                                   4   greater of the actual wage level paid to similarly situated individuals or the prevailing wage level.
                                                                   5          7.      The H-1B renewal process often takes six months, if not much longer, for renewals.
                                                                   6   For several H-1B employees whose renewals are coming due in spring 2021, the University of Utah
                                                                   7   must imminently file labor condition applications in connection with those renewals. The DOL
                                                                   8   Rule makes this impossible.
                                                                   9          8.      For example, the University of Utah employs a computer science teacher whose H-
                                                                  10   1B visa must be renewed to continue working beyond April 2021. The individual currently makes
                                                                  11   approximately $80,000, much more than DOL’s minimum wage of $62,760 as of July 1. Now,
M C D ERMOTT W ILL & E MERY LLP




                                                                  12   however, DOL would require wages for this individual of $208,000, a more than 150% increase in
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13   existing salary.
                                                                  14          9.      As another example, the University of Utah employs a computer and information
                                                                  15   and research scientist who is currently paid approximately $77,000. Under the old scale, the indi-
                                                                  16   vidual’s prevailing wage would rise to $78,998 at renewal. But the new DOL Rule requires a min-
                                                                  17   imum salary of $108,077.
                                                                  18          10.     The University wants to transition a current database architect from an F-1 visa
                                                                  19   through the Optional Practical Training (OPT) program to H-1B visa status. The individual’s cur-
                                                                  20   rent salary is $75,000. The prevailing wage as of July 1 was $57,200 for the individual’s role, far
                                                                  21   less than what the University already pays. But the DOL Rule would require the individual’s wage
                                                                  22   to increase to $89,814.
                                                                  23          11.     More generally, for foreign language instructors, the DOL Rule now requires an
                                                                  24   entry-level salary of $70,000 from the previous $45,000, a more than 55% increase for these em-
                                                                  25   ployees. For physicians, the new wage will be at least $208,000. While certain medical specialties
                                                                  26   may meet this wage requirement, many of our physician specialties and entry-level physicians reg-
                                                                  27   ularly make less than that. For example, the University has a pediatric endocrinologist who had a
                                                                  28   starting salary of $150,000, well below the new $208,000 minimum wage. Further, entry-level
                                                                                                                                                     CARREAU DECLARATION
                                                                                                                       -2-                           (NO. 4:20-CV-7331-JSW)
                                                                        Case 4:20-cv-07331-JSW Document 31-3 Filed 10/23/20 Page 4 of 6



                                                                   1   wages for medical scientists have increased from $46,634 to $58,053, which is vastly out of sync
                                                                   2   with the salary levels provided by the National Institutes of Health for postdoctoral fellows.
                                                                   3          12.     These wage increases are untenable for the University. Unless the DOL Rule is en-
                                                                   4   joined, the University of Utah simply cannot proceed with the labor condition application it must
                                                                   5   make in order retain its valued employees.
                                                                   6          13.     Inability to satisfy the new minimum wages to complete the labor condition appli-
                                                                   7   cation and to retain these valuable employees will without a doubt result in substantial irreparable
                                                                   8   harm to the University. It would require the University to terminate its relationship with valued
                                                                   9   employees. Having to terminate H-1B employees will also disrupt the University’s educational
                                                                  10   mission in irreparable ways. For example, if an H-1B is not renewed for an instructor teaching a
                                                                  11   course in spring 2021, the instructor will have to leave mid-way through the course. This disrupts
M C D ERMOTT W ILL & E MERY LLP




                                                                  12   students’ work and course progress, and it will require the University to divert resources to staffing
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13   a course that was otherwise taught by an H-1B employee.
                                                                  14          14.     It would also require the University to invest substantial resources in recruiting and
                                                                  15   training new employees if it can even find any qualified employees in the market. Of course, it is
                                                                  16   substantially likely that the University will not be able to find qualified employees in the market.
                                                                  17   The reason it hired H-1B employees in the first place was because of lack of skilled labor to fill
                                                                  18   these roles. If the University cannot fill these roles, it will suffer additional harms, including ina-
                                                                  19   bility to offer sufficient courses to our students; increased wait times for patients to make appoint-
                                                                  20   ments with health care providers; interference with federally funded research projects; and, at
                                                                  21   ARUP Laboratories, delaying the ability to provide timely clinical test results to medical profes-
                                                                  22   sionals and patients, including the results of Covid-19 testing.
                                                                  23                                        Impacts of the DHS Rule
                                                                  24          15.     Unless enjoined, the DHS Rule will also result in substantial irreparable harm to the
                                                                  25   University of Utah and ARUP Laboratories.
                                                                  26          16.     I understand that the DHS Rule changes the definition of a specialty occupation.
                                                                  27   Whereas it used to require the employer “normally” requires a bachelor’s degree or higher or its
                                                                  28   equivalent for an individual to qualify in a specialty occupation, now the DHS Rule requires the
                                                                                                                                                      CARREAU DECLARATION
                                                                                                                        -3-                           (NO. 4:20-CV-7331-JSW)
                                                                           Case 4:20-cv-07331-JSW Document 31-3 Filed 10/23/20 Page 5 of 6



                                                                   1   employer to establish that a bachelor’s degree in specific specialty is “always” required. DHS’s
                                                                   2   mandatory degree requirement will jeopardize the University’s ability to retain valued employees.
                                                                   3             17.   For example, for the current database architect that the University wants to transition
                                                                   4   from an F-1 visa through OPT program to H-1B visa status, the DHS Rule may prevent the change.
                                                                   5   According to DOL’s Occupational Outlook Handbook (OOH), “[m]ost database administrators
                                                                   6   have a bachelor’s degree in an information- or computer-related subject such as computer science.”1
                                                                   7   Under the new DHS Rule then, this may not qualify as a specialty occupation because DOL does
                                                                   8   not state that a bachelor’s degree is always required.
                                                                   9             18.   At ARUP Laboratories where medical and clinical laboratory technologists are a
                                                                  10   major part of the workforce, the DHS Rule may prevent securing H-1B status for current and new
                                                                  11   employees. According to DOL’s Occupational Outlook Handbook (OOH), “An entry-level job for
M C D ERMOTT W ILL & E MERY LLP




                                                                  12   technologists usually requires a bachelor’s degree in medical technology or life sciences.”2 Under
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13   the new DHS Rule then, this may not qualify as a specialty occupation because DOL does not state
                                                                  14   that a bachelor’s degree is always required.
                                                                  15             19.   The DHS Rule is thus likely to present an insurmountable obstacle to the University
                                                                  16   retaining H-1B employees in various specialty occupations. Losing these valued employees will
                                                                  17   result in substantially similar irreparable harms to those caused by the DOL Rule. That is, it would
                                                                  18   require the University to terminate its relationship with valued employees. It will disrupt the Uni-
                                                                  19   versity’s operations, including healthcare operations, and its educational mission. It would also
                                                                  20   require the University to invest substantial resources in recruiting and training new employees if it
                                                                  21   can even find any qualified employees in the market. And it is substantially likely that the Univer-
                                                                  22   sity will not be able to find qualified employees in the market, leaving these important roles un-
                                                                  23   filled.
                                                                  24                                 Opportunity for Notice and Comment
                                                                  25             20.   Had the University received formal notice and an opportunity to comment on the
                                                                  26   1
                                                                           U.S. Department of Labor, Occupational Outlook Handbook, Database Administrators (Sept.
                                                                  27   1, 2020), perma.cc/5XC5-R3XU.
                                                                       2
                                                                           U.S. Department of Labor, Occupational Outlook Handbook, Clinical Laboratory Technolo-
                                                                  28   gists and Technicians (Sept. 1, 2020), https://perma.cc/DNT2-HJBL.
                                                                                                                                                      CARREAU DECLARATION
                                                                                                                        -4-                           (NO. 4:20-CV-7331-JSW)
                                                                        Case 4:20-cv-07331-JSW Document 31-3 Filed 10/23/20 Page 6 of 6



                                                                   1   DOL Rule and the DHS Rule, the University would have done so. It would have told DOL and
                                                                   2   DHS that the University relied on the existing rules and that the changes to the rules created the
                                                                   3   untenable labor situation for the University that I have described. If not enjoined, the DOL and
                                                                   4   DHS Rules will cause substantial irreparable harm to the University.
                                                                   5          I declare under penalty of perjury that the foregoing is true and correct.
                                                                   6   Dated: October 22, 2020
                                                                              Salt Lake City, Utah
                                                                   7
                                                                                                                        ___________________________
                                                                   8                                                    KATHERINE CARREAU
                                                                   9

                                                                  10

                                                                  11
M C D ERMOTT W ILL & E MERY LLP




                                                                  12
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                                                    CARREAU DECLARATION
                                                                                                                       -5-                          (NO. 4:20-CV-7331-JSW)
